Beck, P. J.
After a careful review of the record in this case and the evidence contained therein, as well as the decision of the Court of Appeals, this court has reached the opinion that that court did not err in holding *68that the evidence warranted the industrial commission in finding that the accident arose out of and in the course of the employment, and that the judgment of the superior court affirming the award of the commission should not be reversed. The full statement of facts showing the questions and issues that arose in this ease and the discussion of the questions in the opinion of the Court of Appeals render it unnecessary to make an additional statement of facts or to further discuss the questions involved, inasmuch as we concur in that opinion.
No. 8130.
July 16, 1931.
Lawrence & Abrahams, for plaintiffs in error.
Spence M. Grayson, E. M. Jordan, and Bouhan c& Atkinson, contra.

Judgment affirmed.


All the Jusliees concur, except Atlovnson, J., disqualified.